[Cite as State v. Davis, 2013-Ohio-4362.]
                             STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                            SEVENTH DISTRICT

STATE OF OHIO,                                    )
                                                  )   CASE NO. 12 MA 120
        PLAINTIFF-APPELLEE,                       )
                                                  )
        - VS -                                    )         OPINION
                                                  )
WILLIAM DAVIS,                                    )
                                                  )
        DEFENDANT-APPELLANT.                      )


CHARACTER OF PROCEEDINGS:                             Criminal Appeal from Common Pleas
                                                      Court, Case No. 12 CR 77.


JUDGMENT:                                             Affirmed. Counsel's Motion to
                                                      Withdraw Granted.


APPEARANCES:
For Plaintiff-Appellee:                               Attorney Paul J. Gains
                                                      Prosecuting Attorney
                                                      Attorney Ralph M. Rivera
                                                      Assistant Prosecuting Attorney
                                                      21 W. Boardman St., 6th Floor
                                                      Youngstown, OH 44503

For Defendant-Appellant:                              Attorney Rhys Cartwright-Jones
                                                      42 North Phelps Street
                                                      Youngstown, OH 44503



JUDGES:
Hon. Mary DeGenaro
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite


                                                      Dated: September 23, 2013
[Cite as State v. Davis, 2013-Ohio-4362.]
DeGenaro, P.J.
        {¶1}     Defendant-Appellant, William Davis, appeals the June 7, 2012 judgment of
the Mahoning County Court of Common Pleas convicting him of one count of trafficking in
or illegal use of supplemental nutrition assistance program benefits, specifically food
stamps, or WIC program benefits and sentencing him accordingly. Appointed appellate
counsel filed a no-merit brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.E.2d 493 (1967), and State v. Toney, 23 Ohio App.2d 203, 262 N.E.2d 419
(7th Dist.1970), and requested leave to withdraw from the case. Davis failed to file a pro-
se brief.
        {¶2}     A thorough review reveals that there are no meritorious errors. The plea
colloquy complied with Crim.R. 11(C) and, as such, the plea was knowingly, voluntarily,
and intelligently entered. Any challenge to the sentence is moot since Davis has fully
served his prison sentence. Accordingly, the judgment of the trial court is affirmed and
counsel's motion to withdraw is granted.
                                   Facts and Procedural History
        {¶3}     On February 16, 2012, Davis was indicted by the Mahoning County Grand
Jury on one count of count of trafficking in or illegal use of food stamps or WIC program
benefits (R.C. 2913.26(B) and (D)), a fifth-degree felony. There is no information in the
record concerning the underlying facts of the case.
        {¶4}     Davis was arraigned, pled not guilty and counsel was appointed. Davis later
entered into a Crim.R. 11 plea agreement with the State. Davis agreed to plead guilty to
the charge in the indictment and in exchange the State agreed to recommend community
control and restitution.
        {¶5}     A Criminal Rule 11 plea hearing was held during which time the trial court
engaged in a colloquy with Davis concerning the rights he would give up by pleading
guilty. At the end of the hearing, the court accepted Davis' plea as knowingly, voluntarily
and intelligently made and continued sentencing so that a presentencing investigation
could be prepared.
        {¶6}     After a sentencing hearing, the trial court imposed a 10 month prison term
followed by an optional 3 years of post-release control but waiving fines and costs; and
                                                                                          -2-


giving Davis one day of jail-time credit. The trial court ordered that the issue of restitution
be kept open for 30 days, since at the time of sentencing the prosecution had no
information concerning the amount of restitution required. The restitution was never
revisited within the 30-day period.
       {¶7}   This timely appeal followed on June 28, 2012. No stay of sentence pending
appeal was filed. Complete transcripts of the trial court proceedings were not filed with
this court until November 2012. After several leaves, appointed appellate counsel filed an
Anders no-merit brief on January 10, 2013. In a January 30, 2013 entry, this court
informed Davis his counsel filed a no-merit brief and granted him 30 days to file his own
brief, which he did not do.
                                  Anders No-Merit Brief
       {¶8}   An attorney appointed to represent an indigent criminal defendant may seek
permission to withdraw if the attorney can show that there is no merit to the appeal. See
generally Anders, 386 U.S. 738. To support such a request, appellate counsel is required
to undertake a conscientious examination of the case and accompany his or her request
for withdrawal with a brief referring to anything in the record that might arguably support
an appeal. Toney, 23 Ohio App.2d at 207. The reviewing court must then decide, after a
full examination of the proceedings, whether the case is wholly frivolous. Id.
       {¶9}   In Toney, this Court established guidelines to be followed:

       3. Where a court-appointed counsel, with long and extensive experience in
       criminal practice, concludes that the indigent's appeal is frivolous and that
       there is no assignment of error which could be arguably supported on
       appeal, he should so advise the appointing court by brief and request that
       he be permitted to withdraw as counsel of record.
       4. Court-appointed counsel's conclusions and motion to withdraw as
       counsel of record should be transmitted forthwith to the indigent, and the
       indigent should be granted time to raise any points that he chooses, pro se.
       5. It is the duty of the Court of Appeals to fully examine the proceedings in
                                                                                      -3-


       the trial court, the brief of appointed counsel, the arguments pro se of the
       indigent, and then determine whether or not the appeal is wholly frivolous.
       6. Where the Court of Appeals makes such an examination and concludes
       that the appeal is wholly frivolous, the motion of an indigent appellant for
       the appointment of new counsel for the purposes of appeal should be
       denied.
       7. Where the Court of Appeals determines that an indigent's appeal is
       wholly frivolous, the motion of court-appointed counsel to withdraw as
       counsel of record should be allowed, and the judgment of the trial court
       should be affirmed.

Id. at syllabus.
       {¶10} Pursuant to Anders and Toney, this court must now review the proceedings
and determine whether it agrees that this appeal wholly lacks merit. In the typical Anders
case involving a guilty plea, the only issues that can be reviewed on appeal relate to the
plea or the sentence. See, e.g., State v. Verity, 7th Dist. No. 12 MA 139, 2013-Ohio-
1158, ¶11.
       {¶11} This court's review is even more limited here because Davis has already
served his entire 10 month prison sentence. However, a review of issues regarding the
plea which challenge the felony conviction itself is not moot due to the many adverse
collateral disabilities that accompany a felony conviction, even after the sentence has
been served. State v. Verdream, 7th Dist. No. 02 CA 222, 2003-Ohio-7284, ¶13 citing
State v. Golston, 71 Ohio St.3d 224, 643 N.E.2d 109 (1994). However, any challenge to
the prison sentence itself is moot.     Verdream at ¶13-14 (challenge to maximum,
consecutive felony sentences dismissed as moot where appellant had completed his
sentence by the time appeal was decided). Thus, the only arguable appealable issues
concern Davis's plea.
                                                                                          -4-


                                            Plea
       {¶12} A plea must be made knowingly, voluntarily and intelligently. State v.
Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509, 881 N.E.2d 1224, ¶7; State v. Engle, 74
Ohio St.3d 525, 527, 660 N.E.2d 450 (1996). If it is not, it has been obtained in violation
of due process and is void. State v. Martinez, 7th Dist. No. 03 MA 196, 2004-Ohio-6806,
¶11, citing Boykin v. Alabama, 395 U.S. 238, 243, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969).
When determining the voluntariness of a plea, this court must consider all of the relevant
circumstances surrounding it. State v. Johnson, 7th Dist. No. 07 MA 8, 2008-Ohio-1065,
¶8, citing Brady v. United States, 397 U.S. 742, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970).
       {¶13} In order for a trial court to ensure that a felony defendant's plea is knowing,
voluntary and intelligent, it must engage the defendant in a colloquy pursuant to Crim.R.
11(C). State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶25-26.
During the colloquy, the trial court is to provide specific information to the defendant,
including constitutional and nonconstitutional rights being waived. Crim.R. 11(C)(2); State
v. Francis, 104 Ohio St.3d 490, 2004-Ohio-6894, 820 N.E.2d 355.
       {¶14} The constitutional rights include the right against self-incrimination, the right
to a jury trial, the right to confront one's accusers, the right to compel witnesses to testify
by compulsory process, and the right to have the state prove the defendant's guilt beyond
a reasonable doubt. Crim.R. 11(C)(2)(c); State v. Veney, 120 Ohio St.3d 176, 2008-
Ohio-5200, 897 N.E.2d 621, ¶19-21. A trial court must strictly comply with these
requirements. Id. at ¶31; State v. Ballard, 66 Ohio St.2d 473, 477, 423 N.E.2d 115
(1981). "Strict compliance" does not require a rote recitation of the exact language of the
rule. Rather, a reviewing court should focus on whether the "record shows that the judge
explained these rights in a manner reasonably intelligible to the defendant." Id. at
paragraph two of the syllabus.
       {¶15} The nonconstitutional rights include that the defendant must be informed of
the effect of his plea, the nature of the charges, and the maximum penalty involved, which
includes an advisement on post-release control if applicable. Further, a defendant must
be notified, if applicable, that he is not eligible for probation or the imposition of
                                                                                        -5-


community control sanctions. Finally, this encompasses notifying the defendant that the
court may proceed to judgment and sentence after accepting the guilty plea. Crim.R.
11(C)(2)(a)(b); Veney, 120 Ohio St.3d 176 at ¶10-13; Sarkozy, 117 Ohio St.3d 86, at ¶19-
26. The trial court must substantially comply with these requirements. State v. Nero, 56
Ohio St.3d 106, 108, 564 N.E.2d 474 (1990). "Substantial compliance means that under
the totality of the circumstances the defendant subjectively understands the implications
of his plea and the rights he is waiving." Id. at 108. In addition, a defendant who
challenges his guilty plea on the basis that the advisement for the nonconstitutional rights
did not substantially comply with Crim.R. 11(C)(2)(a)(b) must also show a prejudicial
effect, meaning the plea would not have otherwise been made. Veney, 120 Ohio St.3d
176 at ¶15 citing Nero, 56 Ohio St.3d at 108.
        {¶16} The trial court's advisement of Davis's constitutional rights strictly complied
with Crim.R. 11(C)(2)(c). Davis was informed that by pleading guilty he was waiving his
right to a jury trial, his right to confront witnesses against him, his right to subpoena
witnesses in his favor, his right to have the State prove at trial each and every element of
the charged offenses beyond a reasonable doubt and his right to not testify at trial.
        {¶17} The trial court substantially complied with Crim.R. 11(C) when advising
Davis of his nonconstitutional rights. Davis was advised of the nature of charges against
him, illegal use of food stamps. He was correctly advised of the maximum penalty
involved, 12 months in prison and a $2500 fine, and that he could be subject to a
discretionary post-release control term of up to three years. R.C. 2929.14(A)(5); R.C.
2967.28(C). The trial court also informed him that he was eligible for community control,
and that the court could proceed immediately to sentencing after accepting the guilty
plea.
        {¶18} Considering all of the above, the plea colloquy complied with Crim.R. 11(C)
and, as such, the plea was knowingly, voluntarily, and intelligently entered. There are no
appealable issues concerning the plea. Further, any challenge to the sentence is moot
since Davis has served his entire prison sentence.
        {¶19} In conclusion, there are no meritorious errors. Accordingly, the judgment of
                                                                           -6-


the trial court is affirmed and counsel's motion to withdraw is granted.
Vukovich, J., concurs.
Waite, J., concurs.